                                                        [Exempt From Filing Fee
       Case 2:19-cv-02361-JAM-DB Document 13 Filed 05/08/20 Page 1 of 2
                                                        Government Code § 6103]


 1 DAVID W. TYRA, State Bar No. 116218
   dtyra@kmtg.com
 2 CECILIA L. MARTIN, State Bar No. 301027
   cmartin@kmtg.com
 3 KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
   400 Capitol Mall, 27th Floor
 4 Sacramento, California 95814
   Telephone: (916) 321-4500
 5 Facsimile: (916) 321-4555

 6 Attorneys for Defendant Mitchell Bolt

 7

 8

 9                                       UNITED STATES DISTRICT COURT
10                                      EASTERN DISTRICT OF CALIFORNIA
11                                          SACRAMENTO DIVISION
12

13 TIMOTHY M. BRENNER, JR.,                               Case No. 2:19-CV-02361-JAM-DB

14                         Plaintiff,                     STIPULATION AND ORDER TO SET
                                                          DEADLINE TO FILE RESPONSIVE
15            v.                                          PLEADING TO COMPLAINT

16 MITCHELL BOLT,

17                         Defendant.                     Action Filed:   November 21, 2019
                                                          Trial Date:     N/A
18

19

20
              It is hereby stipulated by and between Plaintiff TIMOTHY M. BRENNER (“Plaintiff”),
21
     and Defendant MITCHELL BOLT (“Defendant”), by and through their respective counsels of
22
     record herein, that Defendant has up to and including May 26, 2020 to file a responsive pleading
23
     to Plaintiff’s Complaint in the above-entitled action. Plaintiff’s Complaint was filed on November
24
     21, 2019 and served on Defendant on April 24, 2020.
25
     ///
26
     ///
27
     ///
28
     1950389.1 13864-011                              1
        STIPULATION AND [PROPOSED] ORDER TO SET DEADLINE TO FILE RESPONSIVE PLEADING TO
                                          COMPLAINT
       Case 2:19-cv-02361-JAM-DB Document 13 Filed 05/08/20 Page 2 of 2


 1 DATED: May 6, 2020                    KATON LAW

 2

 3
                                         By:          /s/ Glenn Katon
 4                                             Glenn Katon
                                               Attorneys for Plaintiff Timothy M. Brenner, Jr.
 5

 6

 7 DATED: May 6, 2020                    KRONICK, MOSKOVITZ, TIEDEMANN & GIRARD
                                         A Professional Corporation
 8

 9
                                         By:           /s/ Cecilia L. Martin
10
                                               Cecilia L. Martin
11                                             Attorneys for Defendant Mitchell Bolt

12

13                                         ORDER
14
     IT IS SO ORDERED:
15

16 DATED: May 7, 2020                /s/ John A. Mendez________________________
                                     JUDGE OF THE UNITED STATES DISTRICT
17                                   COURT

18

19

20

21

22

23

24

25

26

27

28
     1950389.1 13864-011                        2
        STIPULATION AND [PROPOSED] ORDER TO SET DEADLINE TO FILE RESPONSIVE PLEADING TO
                                          COMPLAINT
